                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

SHANDONG LUXI
PHARMACEUTICAL CO., LTD.,

      Plaintiff,

v.                                                 Case No: 8:21-cv-942-CEH-AEP

CAMPHOR TECHNOLOGIES, INC.,

      Defendant.
                                      /

                                    ORDER

      This cause comes before the Court upon the Report and Recommendation filed

by Magistrate Judge Anthony E. Porcelli on June 24, 2021 (Doc. 52).   In the Report

and Recommendation, Magistrate Judge Porcelli recommends that Luxi’s Motion for

Preliminary Injunction (Doc. 5) and Camphor Technologies, Inc.’s Motion for

Preliminary Injunction (Doc. 25) be denied. All parties were furnished copies of the

Report and Recommendation and were afforded the opportunity to file objections

pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed. Upon consideration

of the Report and Recommendation, and upon this Court’s independent examination

of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

      ORDERED AND ADJUDGED:
      (1)   The Report and Recommendation of the Magistrate Judge (Doc. 52) is

            adopted, confirmed, and approved in all respects and is made a part of

            this Order for all purposes, including appellate review.

      (2)   Plaintiff Shandong Luxi Pharmaceutical Co., Ltd.’s Motion for

            Temporary Restraining Order and Preliminary Injunction (Doc. 5) is

            DENIED.

      (3)   Defendant Camphor Technologies, Inc.’s Motion for Preliminary

            Injunction (Doc. 25) is DENIED.

      DONE AND ORDERED at Tampa, Florida on July 9, 2021.




Copies to:
The Honorable Anthony E. Porcelli
Counsel of Record




                                         2
